Citation Nr: 1146825	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension, neuropathy of the upper and lower extremities, fatigue, and weakness, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disability, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2009, the appellant testified at a Board hearing at the RO.  In October 2009, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant did not serve in country in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam, and the evidence does not show that he was exposed to an herbicide agent such as Agent Orange during active service.

2.  Diabetes mellitus was not present during the appellant's active service or for many years thereafter and the record on appeal contains no indication that his current diabetes mellitus is causally related to his active service or any incident therein.  

3.  Hypertension, neuropathy of the upper and lower extremities, and a disability manifested by fatigue and weakness were not present during the appellant's active service or for many years thereafter and the record on appeal contains no indication that any current hypertension, peripheral neuropathy of the upper and lower extremities, or disability manifested by fatigue and weakness is causally related to his active service or any incident therein.  

4.  A psychiatric disability was not present during the appellant's active service or for many years thereafter and the record on appeal contains no indication that any current psychiatric disability, including an anxiety disorder, is causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2011).

2.  Hypertension, neuropathy of the upper and lower extremities, and a disability manifested by fatigue and weakness were not incurred in active service nor may such disabilities be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2011).

3.  A psychiatric disability, including an anxiety disorder, was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2006 letter issued prior to the initial decision on the claims, the RO advised the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March 2006 letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment and personnel records are on file as are all available VA and private post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

As set forth in more detail below, the RO has also taken the necessary actions to ascertain whether the appellant served in country in Vietnam, including inquiries to the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), and the Air Force History Office.  As set forth in more detail below, none of these organizations was able to locate any record of the appellant's having served in country in Vietnam.  Based on the responses received, the Board finds that further requests for information regarding the appellant's service in Vietnam would be futile. 

Additionally, given the evidence of record, the Board finds that a VA medical examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the evidence shows that the appellant's claimed disabilities were not present during his active service, within the first post-service year, or for many years thereafter.  Additionally, the record contains no indication that the appellant's claimed disabilities are causally related to his active service or any incident therein.  Finally, as set forth below, the most probative evidence indicates that the appellant duties did not include visitation to Vietnam.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for pertinent complaints or abnormalities, including diabetes mellitus, hypertension, neuropathy, fatigue, weakness, or a psychiatric disorder.  Indeed, at his April 1969 military separation medical examination, the appellant's vascular system, endocrine system, and extremities were examined and determined to be normal.  Psychiatric and neurologic evaluations were also normal.  Laboratory testing was negative, including a urinalysis which was negative for sugar.  The appellant's blood pressure was 134/86.  

Additionally, the Board notes that in connection with his April 1969 military separation medical examination, the appellant completed a report of medical history on which he denied having or ever having had high blood pressure, sugar or albumin in his urine, neuritis, depression or excessive worry, and nervous trouble of any sort.  

The appellant's DD Form 214 shows that he had one year, nine months, and 20 days of foreign and/or sea service.  He was awarded the National Defense Service Medal and the Air Force Good Conduct Medal, but no awards or decorations indicative of combat service or service in the Republic of Vietnam.  His military occupational speciality was noted to be aircraft mechanic.

The appellant's service personnel records include an AF Form 7, Airman Military Record, documenting that from April 1966 to January 1967, he served as an aircraft mechanic and was assigned to the 484th Organizational Maintenance Squadron (OMS) at Turner Air Force, Georgia.  During this period, he had a 145 day period of temporary duty (TDY) with 4252nd Strategic Wing at Kadena Air Base in Okinawa from May 1966 to October 1966.  From January 1967 to June 1968, the appellant served as an aircraft maintenance crew member and was assigned to the 380th OMS at Plattsburg Air Force Base, New York.  From June 1968 to November 1969, he served as a recovery team member with the 4252nd OMS at Kadena Air Base in Okinawa.  

The appellant's service personnel records also include several Airman Performance Reports describing his duties and achievements, as well as military training records.  These records are entirely negative for any indication of duty or visitation in the Republic of Vietnam.  

In March 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including diabetes mellitus, hypertension, neuropathy, weakness and fatigue, and an anxiety disorder.  He indicated that his diabetes had begun in August 2002; his hypertension, neuropathy, weakness and fatigue had begun in September 2002; and his anxiety disorder had begun in January 1986.  

On his application, the appellant reported that he had served in Vietnam from June 1968 to April 1969.  He also indicated that he had had a tour of duty in Okinawa, during which he had transported Agent Orange to Vietnam on five separate occasions, staying overnight each time, although he did not provide the dates of visitation to Vietnam.  The appellant indicated that it was his belief that his current diabetes mellitus was due to his exposure to Agent Orange and that his hypertension, neuropathy, fatigue, and weakness were secondary to his diabetes mellitus.  Finally, the appellant contended that his anxiety disorder was the result of "being in and around Vietnam."  

Upon receipt of the appellant's claim, the RO contacted the National Personnel Records Center (NPRC) and requested verification of the dates of the appellant's reported service in Vietnam.  In April 2006, the NPRC responded that there was no evidence to substantiate that the appellant had ever served in Vietnam.  

In support of the appellant's claim, the RO also obtained private clinical records identified by the appellant, dated from February 2004 to March 2006.  In pertinent part, these records show treatment for diabetes mellitus, hypertension, and anxiety, as well as a history of neuropathy.

In a September 2006 rating decision, the RO denied the appellant's claims, finding that his claimed conditions had not been present in service and were not shown to have been incurred in service, nor was there evidence to substantiate his reported service in Vietnam.  

The appellant appealed the RO's determination.  In his July 2007 notice of disagreement, the appellant indicated that during his active service, he went TDY to Ching Chuan Kang Air Force Base, Thailand.  He also recalled that while in Thailand, he had gone TDY to Vietnam, carrying cargo on C-130s, although he did not provide the dates of visitation to Vietnam.  

In his February 2008 substantive appeal, the appellant reported that in November 1967, while stationed at Plattsburg Air Force Base in New York, he flew to Vietnam and spent about 36 hours in Pleiku and Tan Son Nhut.  

VA clinical records, dated from March 2008 to September 2010 show that the appellant sought to establish care with VA in March 2008.  He reported that he had had diabetes since 2000.  He denied a history of psychiatric disease or depression.  The diagnoses included diabetes and questionable diabetic neuropathy.  Subsequent VA clinical records show notations of hypertension as well as neuropathy most likely related to diabetes.  

At his August 2009 Board hearing, the appellant testified that it was his recollection that between September and November 1966, during a tour of duty with the 380th OMS at Plattsburg Air Force Base in New York, he had had a period of TDY in Okinawa.  He recalled that during this period of TDY, he had flown all over the world, including to Spain, England, the Philippines, and California.  He also recalled landing at Da Nang Air Force Base during this period on TDY to Vietnam.  The appellant also recalled that when he was in Okinawa in June 1968, he had again served on TDY in Vietnam.  The appellant explained that while stationed in Okinawa, he had been part of a ground crew assigned to a particular aircraft.  He recalled that when the plane went on missions which were not local, the ground crew became part of the flight crew and accompanied the plane.  He indicated that when they boarded the plane, they did not know where it was going.  He explained that 

wherever that plane was going you had no idea when you got on it where it was going and actually the pilot from my recollection if they didn't know where they were going next it was just like you fly here, you pick up this and you take it to there, you know what I mean and this and there could be anywhere it's just you know the whole Southeast Asia.  

Transcript at page 27.

Based on the appellant's testimony, in March 2010, the RO again contacted NPRC and requested verification of the appellant's recollections that he had served on TDY missions in Vietnam during his periods of active duty in Okinawa.  The RO provided NPRC with complete information regarding the appellant's unit assignments during his entire period of active duty and asked that NPRC check each unit's records for references to flights to Vietnam from 1966 to 1969, as well as maintenance support records and crew manifests on any flights from Kadena Air Base in Okinawa into Vietnam from May 1966 to October 1966, and from June 1968 to November 1969, the periods the appellant's service personnel records showed that he had been stationed in Okinawa.  Later that month, NPRC responded that they had been unable to determine that the appellant had served in Vietnam.  The RO thereafter provided copies of the appellant's personnel records to assist in a further search, but it was determined that although the appellant had confirmed TDY in Okinawa, there was no direct evidence to believe that he flew on aircraft as part of a crew on trips to Vietnam.  

The RO also contacted the JSRRC and requested verification of the appellant's recollections that he has served on TDY in Vietnam.  JSRRC responded that they had researched the available May to December 1966 history submitted by the 484th Organizational Maintenance Squadron and confirmed that 27 crews had been TDY to Kadena Air Base, Okinawa, Japan, attached to the 4252nd Strategic Wing.  After research of additional historical information, however, they were unable to document that the appellant had been sent to Vietnam.  They also indicated that they had researched the available historical information for the June 1968 time period, but were again unable to document that the appellant had been sent to Vietnam.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including diabetes mellitus, cardiovascular-renal disease, an organic disease of the nervous system, and a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The Vietnam era means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period and the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29) (West 2002); see also 38 C.F.R. § 3.2(f) (2011). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus and acute and subacute peripheral neuropathy.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  Id., Note 2. 

Additionally, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202  (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina, but does not include hypertension.  Id.  

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including hypertension and chronic nervous system disorders like chronic peripheral neuropathy.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The appellant seeks service connection for diabetes mellitus, which he contends was incurred in service as a result of his exposure to Agent Orange in Vietnam.  He further contends that he developed hypertension, neuropathy of the upper and lower extremities, and a disability manifested by weakness and fatigue secondary to diabetes mellitus.  Finally, he contends that he developed an anxiety disorder as a result of being in and around Vietnam.  

As a preliminary matter, the Board finds that the most probative evidence establishes that the appellant did not have service in the Republic of Vietnam, nor did his overseas service involve duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011). 

As discussed above, the RO consulted the service department on several occasions and was unequivocally advised that there was no indication in their records that the appellant had ever served in Vietnam or that his overseas service had involved duty in or visitation to Vietnam.  The Board further notes that although the appellant's service personnel records document a period of TDY in Okinawa, there is no indication of any Vietnam service, including any period of TDY to Vietnam, nor is the appellant the recipient of any awards or decorations indicative of service in Vietnam.  

The Board has carefully considered the appellant's statements to the effect that he served in Vietnam, but finds that because of their lack of detail and clarity, as well the inconsistency with the documentary evidence of record, they do not provide a sufficient basis upon which to conclude that he served in Vietnam for purposes of presumptive service connection.  For example, on his original application for VA compensation benefits, the appellant reported that he had served in Vietnam from June 1968 to April 1969.  As set forth above, however, his service personnel records clearly establish that he was stationed in Okinawa for this period, not Vietnam.  He later acknowledged being stationed in Okinawa during this period but recalled that he had had several other periods of TDY in Vietnam, none of which are recorded in his personnel records.  

The appellant's recollections of other periods of duty in or visitation to Vietnam have been vague and lacking in detail, as well as inconsistent with the documentary evidence of record.  For example, on his original application for VA compensation benefits, the appellant reported that during a tour of duty in Okinawa, his duties had included transporting Agent Orange to Vietnam by air on five separate occasions, although he failed to provide dates for these trips or any detail as to the basis for his belief that the cargo being transported was Agent Orange.  Similarly, at his August 2009 Board hearing, the appellant testified that that he had been part of a crew which had accompanied aircraft on flights all over the world, including to Vietnam.  The Board notes, however, that the appellant's performance appraisals corresponding to his periods of service in Okinawa describe his duties in detail, but make no reference to the transport of any cargo, including Agent Orange, nor do they reference his serving as a member of an air crew on any occasion, including on transport missions to Vietnam.  Rather, the appellant's duties pertain solely those related to an aircraft ground crew.  Additionally, the Board notes that the appellant's service personnel records contain no indication that he received specialized flight training.  The Board also observes that the appellant's service treatment records are similarly conspicuously lacking in any notations indicative of being part of a flight crew, such as regular flight physicals.  

In reaching its decision, the Board has considered the Federal Circuit's holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes that it is not discounting the appellant's claim of service in or visitation to Vietnam due solely to the lack of corroboration from the service department, but rather on the additional factors as discussed above, including lack of clarity and inconsistency with the objective evidence of record.  In other words, after evaluating the appellant's statements and weighing them against the other evidence of record, the Board finds that the most probative evidence establishes that the appellant did not have service in Vietnam for purposes of presumptive service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) ("[I]n all cases, a noncombat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.").  

Absent evidence establishing that the appellant set foot on the land mass of Vietnam during the Vietnam era, it cannot be presumed that he was exposed to an herbicide agent during service and service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board further notes that the presumptive provisions do not avail the appellant with respect to his claims of service connection for hypertension and chronic peripheral neuropathy, as neither condition is among the enumerated diseases listed in 38 C.F.R. § 3.309(e).  

Setting aside the Agent Orange presumptions, the Board also notes that the appellant's service treatment and personnel records contain absolutely no credible evidence that he was exposed to Agent Orange or any other herbicide agent in service.  The appellant's report on his original application for VA compensation benefits that he transported Agent Orange to Vietnam is lacking in detail.  Thus, it appears to amount to speculation on his part and is not probative as to whether or not he was exposed to Agent Orange.  Absent probative evidence of in-service exposure to an herbicide agent, there is no basis upon which to award service connection for diabetes mellitus, or neuropathy or hypertension, on a direct basis due to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board further notes that the Secretary has determined that there is no association between herbicide exposure and hypertension and chronic peripheral neuropathy and the record on appeal otherwise contains no indication of such a link.  

In addition to the reasons and bases discussed above, the Board observes that the appellant's service treatment records are entirely negative for complaints or findings of diabetes mellitus, neuropathy, hypertension, weakness and fatigue, or a psychiatric disability, including anxiety disorder.  Again, at his April 1969 military separation medical examination, the appellant's vascular system, endocrine system, and extremities were examined and determined to be normal.  Psychiatric and neurologic evaluations were also normal.  Laboratory testing was negative, including a urinalysis which was negative for sugar.  The appellant's blood pressure was 134/86.  Moreover, on a report of medical history completed by the appellant in connection with his separation examination, he specifically denied having or ever having had high blood pressure, sugar or albumin in his urine, neuritis, depression or excessive worry, and nervous trouble of any sort.  

In fact, the record shows that the appellant was not diagnosed as having his claimed disabilities for decades after service separation and he has not contended otherwise.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current diabetes mellitus, hypertension, neuropathy, fatigue, weakness, or anxiety to his active service or any incident therein.  The appellant does not contend otherwise, nor has he alleged continuity of symptomatology since service.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims of service connection for diabetes mellitus, hypertension, neuropathy of the upper and lower extremities, fatigue, weakness, and a psychiatric disability, including anxiety disorder.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to Agent Orange, is denied.  

Entitlement to service connection for hypertension, neuropathy of the upper and lower extremities, fatigue, and weakness, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder, is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


